UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7140


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALDOPHE ROLAND ZOA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cr-00235-PJM-4; 8:10-cv-02823-PJM)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aldophe Roland Zoa, Appellant Pro Se. James Andrew Crowell, IV,
Chan   Park,  Assistant  United   States Attorneys,  Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aldophe      Roland      Zoa ∗   seeks        to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The    order       is   not      appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)            (2006).             A      certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this       standard          by         demonstrating          that

reasonable       jurists     would      find       that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on   procedural          grounds,        the        prisoner        must

demonstrate      both    that   the     dispositive            procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Zoa

has not made the requisite showing.                        Accordingly, we deny a

certificate      of     appealability        and    dismiss           the    appeal.          We


     ∗
       Zoa’s informal brief reflects that the correct spelling of
his first name is “Adolphe.”



                                             2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3